DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pin (introduced in claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  the word “a” should be inserted before “rigid link” in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 20, there is insufficient antecedent basis for “the driving member”. 

In claim 20, there is insufficient antecedent basis for “the linking member”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 6,508,605).

Regarding claim 1, Cheng teaches: a reversible mechanism disposed on a stroller, the stroller comprising a stroller frame (including at least elements 20, 40) and a reversible member (11) pivoted to the stroller frame, the reversible mechanism locking the reversible member at different positions (compare the positions indicated in Fig. 3) relative to the stroller frame and comprising: 
anchoring portions (22, 211) disposed on at least two different positions of the stroller frame; 
a sliding sleeve (4) movably jacketing the reversible member, the sliding sleeve being selectively engaged with any one of the anchoring portions for locking the reversible member at the different positions relative to the stroller frame; and 
a release actuator (3) movably disposed on the reversible member and linked with the sliding sleeve, the sliding sleeve being switched between a locking position and a releasing position with movement of the release actuator or being directly operated for locking or releasing the anchoring portion.
Relevant elements are best shown in Figs. 1, 3, 5 and 9. 

Regarding claim 2, Cheng further teaches: wherein the reversible mechanism further comprises a linking member (5) disposed in the reversible member, a first end of the linking member is connected to the release actuator, and a second end of the linking member is connected to the sliding sleeve. See Figs. 4-5. 

Regarding claim 3, Cheng further teaches: wherein the reversible mechanism further comprises a driving member (15) movably disposed in the reversible member and linked with the sliding sleeve, the second end of the linking member is connected to the driving member; when the release actuator is operated, the release actuator moves the driving member via the linking member for driving the sliding sleeve to lock or release the anchoring portion. See Figs. 1, 5, 11. 

Regarding claim 4, Cheng further teaches: wherein the release actuator is protrusively disposed on the reversible member and is slidable along a lengthwise direction of the reversible member, the driving member is slidably disposed in the reversible member, and the sliding sleeve is slidably disposed on the reversible member along the lengthwise direction of the reversible member. See Figs. 1, 5, 11. 

Regarding claim 5, Cheng further teaches: wherein the reversible mechanism further comprises a fixing pin (14), and the fixing pin is fixedly connected to the first end of the linking member and the release actuator. See Figs. 1, 5, 11.

Regarding claim 6, Cheng further teaches: wherein a first guide slot (12) is formed along the lengthwise direction of the reversible member, and the fixing pin is slidably disposed through the first guide slot. See Figs. 1, 5, 11.

Regarding claim 7, Cheng further teaches: wherein the reversible mechanism further comprises an elastic member (52) disposed in the reversible member, the elastic member is disposed between the reversible member and the driving member, and the elastic member biases the driving member to keep driving the sliding sleeve to be engaged with the anchoring portion. See Figs. 1, 5, 11. 

Regarding claim 8, Cheng further teaches: wherein the elastic member is in a compressed state and is disposed between the reversible member and the driving member. See Fig. 11.

Regarding claim 9, Cheng further teaches: wherein the linking member is disposed through the elastic member. See Figs. 1, 5, 11.

Regarding claim 10, Cheng further teaches: wherein the driving member is fixedly connected to the sliding sleeve. See Figs. 1, 5, 11.

Regarding claim 13, Cheng further teaches: wherein one of the sliding sleeve and the anchoring portion has a protrusion, the other of the sliding sleeve and the anchoring portion has a recessed structure, the protrusion slides into the recessed structure to lock the sliding sleeve on the anchoring portion, and the protrusion is disengaged from the recessed structure to release the sliding sleeve from the anchoring portion. See Figs. 5 and 11. 

Regarding claim 14, Cheng further teaches: wherein the recessed structure is an arc-shaped groove (41), and the protrusion has a convex curved surface mating with the arc-shaped groove. See Figs. 1 and 6. 

Regarding claim 15, Cheng further teaches: wherein the linking member is rigid link or a flexible steel wire. See Fig. 1. 

Regarding claim 16, Cheng teaches:  a stroller (see Fig. 3) comprising: 
a stroller frame (including at least elements 20, 40); 
a reversible member (11) pivoted to the stroller frame; and 
a reversible mechanism locking the reversible member at different positions (indicated in Fig. 3) relative to the stroller frame and comprising: 
anchoring portions (22, 211) disposed on at least two different positions of the stroller frame; 
a sliding sleeve (4) movably jacketing the reversible member, the sliding sleeve being selectively engaged with any one of the anchoring portions for locking the reversible member at the different positions relative to the stroller frame; and 
a release actuator (3) movably disposed on the reversible member and linked with the sliding sleeve, the sliding sleeve being switched between a locking position and a releasing position with movement of the release actuator or being directly operated for locking or releasing the anchoring portion.
Relevant elements are best shown in Figs. 1, 3, 5 and 9

Regarding claim 17, Cheng further teaches: wherein the stroller further comprises a pivot shaft (200) disposed on the reversible member or the stroller frame, and the reversible member is pivotally connected to the stroller frame via the pivot shaft. See Fig. 1. 

Regarding claim 18, Cheng further teaches: wherein the reversible member is a handle. See Fig. 3, 4. 

Regarding claim 19, Cheng further teaches: wherein an avoiding hole (12) is formed on the reversible member and has an opening. See Fig. 1. 

Regarding claim 20, Cheng further teaches: wherein a containing cavity (defined by the interior space of the reversible member) is formed on the reversible member, and the driving member (15) and the linking member (5) are slidably disposed in the containing cavity. See Figs. 5 and 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied above, and further in view of Kassai (US 4,906,017).

Regarding claim 11, Cheng teaches the mechanism of claim 2, but fails to teach the driving member as set forth in claim 11. Kassai teaches a driving member (122; see Fig. 45) movably disposed in a reversible member (10) and linked with a sliding sleeve (117); when a release actuator is operated, the release actuator moves the driving member via the linking member for driving the sliding sleeve to lock or release the anchoring portion; wherein the driving member is fixedly connected to the sliding sleeve via a pin (123; pin 123 from Kassai is analogous to pin 15 from Cheng) passing therethrough. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide Cheng with a driving member, as suggested by Kassai, such that the driving member is located around the pin (15) from Cheng (analogous to Kassai); the motivation being: for providing a supporting surface for receiving the biasing forces of the spring (52).  
As such, the combination teaches: wherein the reversible mechanism further comprises a driving member (122 from Kassai) movably disposed in the reversible member and linked with the sliding sleeve, the second end of the linking member (5 from Kassai) is connected to the driving member; when the release actuator is operated, the release actuator moves the driving member via the linking member for driving the sliding sleeve to lock or release the anchoring portion; wherein the driving member is fixedly connected to the sliding sleeve; and wherein the driving member is fixedly connected to the sliding sleeve via a pin (15 from Cheng) passing therethrough.

Regarding claim 12, the combination further teaches:  wherein a second guide slot (13) is formed on the reversible member for guiding and limiting movement of the pin (15), and the pin is slidably disposed through the second guide slot. see Figs. 1 and 5 from Cheng.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618